Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or reasonably teach in combination a floating bush bearing having the recited elements, including
wherein the oblique surface has a protruding portion protruding from a virtual line which linearly connects the radially inner end of the vertical surface and the end of the inner peripheral surface.

The closest prior art of record, Nishida (U.S. 20140119898), teaches a floating bush bearing (fig. 2; 17; [0048]) configured to support a rotational shaft (fig. 1; 16; [0048]); rotatably (as shown in fig. 2), the floating bush bearing comprising: 
a floating bush body part (fig. 2; 19; [0048]) formed to have a cylindrical shape (annular shape; [0049]) having an insertion hole through which the rotational shaft (16) is inserted (as shown in fig. 1-2), 
wherein the floating bush body part includes: 
an inner peripheral surface (19c); 
an outer peripheral surface (19b) having a greater width dimension than the inner peripheral surface in an axial direction of the floating bush body part (as shown in fig. 2); and 
an axial end surface which connects an end of the inner peripheral surface and an end of the outer peripheral surface (as shown in fig. 2), the axial end surface including 
a vertical surface (left side, right side; as shown in fig. 2) extending along a direction orthogonal to the axial direction from the end of the outer peripheral surface toward a radially inner side (as shown in fig. 2) and 
an oblique surface extending from a radially inner end of the vertical surface toward the end of the inner peripheral surface (as shown in fig. 2), and
However, Nishida fails to teach or disclose
wherein the oblique surface has a protruding portion protruding from a virtual line which linearly connects the radially inner end of the vertical surface and the end of the inner peripheral surface.

The prior art of Yoshioka et. al. (U.S. 4640630) also discloses a similar floating bush bearing (as shown in fig. 4-5), but also fails to disclose
wherein the oblique surface has a protruding portion protruding from a virtual line which linearly connects the radially inner end of the vertical surface and the end of the inner peripheral surface.

The prior art of Yamane (U.S. 4371219) also discloses a similar floating bush bearing (as shown in fig. 3), but also fails to disclose
wherein the oblique surface has a protruding portion protruding from a virtual line which linearly connects the radially inner end of the vertical surface and the end of the inner peripheral surface.
The prior art of Izumi et. al.  (U.S. 4602873) also discloses a similar floating bush bearing (as shown in fig. 2), that also has an inclined surface (8) and grooves (7), however, this structure is different than the protruding portion in the instant invention, and thus, Izumi also fails to teach or disclose
wherein the oblique surface has a protruding portion protruding from a virtual line which linearly connects the radially inner end of the vertical surface and the end of the inner peripheral surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747